IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 9, 2009
                                     No. 08-60319
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ARLYN CHAPAS-OSORTO

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A78 197 441


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Arlyn Chapas-Osorto (Chapas) petitions for review of the decision of the
Board of Immigration Appeals (BIA) dismissing her appeal from the denial of
her application for withholding of removal.               She argues that, because no
particular social group was identified in the administrative proceedings, it is
impossible to determine whether she established eligibility for withholding of
removal.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60319

      This court will uphold the findings that an alien is not eligible for
withholding of removal if that finding is supported by substantial evidence.
Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994). The substantial evidence standard
requires that the decision be based on the record evidence and that the decision
be “substantially reasonable.” Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th
Cir. 1996). Under this standard, the BIA’s determination will be affirmed unless
the “evidence compels a contrary conclusion.” Id. Further, the petitioner bears
the burden of showing “that the evidence he presented was so compelling that
no reasonable factfinder could fail to find the requisite fear of persecution.”
Jukic v. I.N.S., 40 F.3d 747, 749 (5th Cir. 1994)
      Chapas failed to carry her burden in this case.     The record does not
establish that Chapas suffered past persecution or has a well-founded fear of
persecution based on a protected ground. Faddoul v. INS, 37 F.3d 185, 188 (5th
Cir. 1994); Girma v. INS, 283 F.3d 664, 667 (5th Cir. 2002); Eduard v. Ashcroft,
379 F.3d 182, 188 (5th Cir. 2004). Because Chapas did not demonstrate a clear
probability that she would be persecuted if she returned to Honduras, she is not
eligible for withholding of removal.    Accordingly, the petition for review is
DENIED.




                                       2